Citation Nr: 1626218	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  10-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disability. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for a bilateral eye disability.

5.  Entitlement to service connection for memory loss, to include as due to the service-connected soft tissue injury with lacerations on scalp.

6.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression, to include as due to the service-connected soft tissue injury with lacerations on scalp.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from May 1991 to May 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2007, August 2008, and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2016 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the electronic claims file.  During the hearing, the record was held open for 60 days to allow the Veteran the opportunity to submit additional evidence; however, to date, no additional evidence has been submitted.

This appeal has been processed through VA's Virtual Benefits Management System (VBMS) and Virtual VA paperless claims file systems.  Accordingly, the Agency of Original Jurisdiction (AOJ) should account for the existence of the Veteran's paperless claims file in any future consideration of this claim.

The issues of whether new and material evidence has been submitted to reopen the claims for service connection for a right knee disability and bilateral eye disability are decided below; the issues of service connection for a right knee disability, a bilateral eye disability, memory loss and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for right knee pain was denied in a September 1995 rating decision that was not appealed. 

2.  Evidence received since the September 1995 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

3.  Service connection for bilateral eye problems (right eye corneal abrasion) was denied in an October 1995 rating decision that was not appealed. 

4.  Evidence received since the October 1995 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW
 
1.  As new and material evidence has been received since the issuance of a final September 1995 decision, the criteria for reopening the claim for service connection for a right knee disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

2.  As new and material evidence has been received since the issuance of a final October 1995 decision, the criteria for reopening the claim for service connection for a bilateral eye disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening a Claim

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claims on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Right Knee Disability Claim

Review of the file shows the previous denial of entitlement to service connection for right knee pain in September 1995 was based on a determination that it was resolved in service and no permanent residual disability is shown to exist.  The September 1995 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156(b), 20.1103 (2015).  

The evidence received since the end of the one year period following the September 1995 decision includes in pertinent part a VA examination in April 2014 in which the examiner diagnosed right knee status post ACL reconstruction secondary to 1988 existed prior to service (EPTS) ACL disruption, and right knee stable joint with moderate tricompartmental osteoarthritis.

Because such findings and diagnosis addressed one of the elements not present in September 1995 decision, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

Bilateral Eye Disability Claim

Review of the file shows the previous denial of entitlement to service connection for bilateral eye problems (right eye corneal abrasion) in October 1995 was based on a determination that there was no showing of a chronic disability subject to service connection.  The October 1995 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156(b), 20.1103 (2015).  

The evidence received since the end of the one year period following the October 1995 decision includes in pertinent part a VA examination in April 2014 in which the examiner diagnosed dry eye syndrome.

Because such findings and diagnosis addressed one of the elements not present in October 1995 decision, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a right knee disability is reopened.  To that extent only, the appeal is allowed.

New and material evidence has been presented, and the claim of entitlement to service connection for a bilateral eye disability is reopened.  To that extent only, the appeal is allowed.


REMAND

At the outset, the Board notes that the Veteran submitted a Financial Status Report in March 2016, noting that he was receiving Social Security Administration (SSA) benefits.  He also reported receipt of such benefits to VA examiners.  VA has an obligation to obtain all records in the custody of a Federal department or agency which are relevant to a veteran's claims.  Thus on remand, all SSA records and the medical evidence on which any benefits were awarded should be obtained.



Right Knee 

The Veteran contends that he is entitled to service connection for a right knee disability as it is related to service.

Service treatment records show on enlistment examination in November 1990 that the Veteran reported that he previously had right knee surgery after injuring the knee playing football.  In a consultation note accompanying the enlistment examination, it was noted that the Veteran had a history of right knee arthroscopic surgery; the assessment was torn ACL, right knee.  Records show that in May 1994 the Veteran was seen for right knee pain after running and stepping in a pothole; the diagnosis was right patellofemoral pain syndrome.  The Veteran's March 1995 discharge examination showed a report of occasional swollen knees.  

At this point the Board notes that a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  The record indicates that the pre-existing right knee condition was noted at entry. 

The Veteran was afforded a VA examination in April 2014 in which the examiner diagnosed right knee status post ACL reconstruction secondary to 1988 EPTS ACL disruption, and right knee stable joint with moderate tricompartmental osteoarthritis.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran had a chronic deficient ACL torn prior to active duty, onset 1988.  The examiner stated that regardless of context of employment or social activity, the Veteran was prone to have problems with his knee in any setting.  The examiner opined that the current right knee condition was not caused by or the result of active duty; this was a natural progression without aggravation. 

Upon review, the Board finds that the evidence of record indicated that the Veteran had a right knee disability that preexisted service and was noted at entrance.  In light of the finding that the Veteran had a right knee disability that preexisted his period of active service, the remaining question is whether the Veteran's preexisting right knee disability was aggravated by his service.  

To this point, the Board finds that clarification is required from the April 2014 examiner as it was noted that regardless of context of employment or social activity, the Veteran was prone to have problems with his knee in any setting; however, the examiner opined that the current right knee condition was not caused by or the result of active duty.  The Board finds that an addendum opinion is required to address whether the Veteran's preexisting right knee disability was aggravated (i.e., permanently worsened) during his period of active service.

Bilateral Eye

The Veteran contends that service connection is warranted for a bilateral eye disability as related to an injury in service involving a broken window.

Service treatment records show the Veteran was seen in August 1994 for abrasion to the right eye from a window pane falling on him.  His discharge examination in March 1995 showed corneal abrasion from glass with occasional episodes of blurry vision at night and that the Veteran used eye drops. 

The Veteran was afforded a VA examination in April 2014 in which the examiner noted a diagnosis of dry eye syndrome.  The examiner stated that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran suffered corneal abrasion while on active duty status; this was a temporary condition and no residuals from this incident were noted on this examination.

The Board finds that clarification is required from the April 2014 examiner as the Veteran's use of eye drops in service was not addressed in the examination report.

Memory Loss and Acquired Psychiatric Disability

The Veteran contends that he is entitled to service connection for an acquired psychiatric disability, claimed as depression, and memory loss, to include as due to his service-connected soft tissue injury with lacerations on scalp.  

Service treatment records show the Veteran injured his head in August 1992, tripping on a rock and falling to the ground while jogging.  The Veteran bumped his head against the pavement causing two, one centimeter, lacerations to the right side of the scalp.  The assessment was soft tissue injury, lacerations to scalp, and treatment included six staples placed without complication, dressing, and bandage.  Separation examination in March 1995 noted status post laceration to top of skull in 1992, no loss of consciousness, and no residual problems (other than the scar). 

The Veteran was afforded a VA-contracted examination in March 2008 in which the examiner diagnosed depression or major depressive disorder (MDD), ongoing.  The examiner noted that he did not have the claim files (medical files) and did not provide an etiological opinion.  The examiner stated that with regard to concentration and memory problems after the Veteran's head injury, this did not appear to be of great significance.  In a subsequent addendum, the examiner stated that the cause of or severity of memory loss at this point could not be established; the temporally memory loss seemed related to head injury, however.

VA treatment records in April 2008 showed diagnoses of depressive disorder not otherwise specified (NOS) and anxiety disorder NOS, June 2008 records showed a diagnosis of major depression with generalized anxiety, July 2008 records showed a diagnosis of mood disorder NOS, and a record in September 2008 showed a diagnosis of poor memory.

Dr. D.Y-S. submitted a statement in March 2010 that the Veteran was diagnosed with a mood disorder as well as a cognitive disorder and was being treated with psychiatric medication.  The doctor stated that the Veteran's psychiatric symptoms were chronic and included labile mood (including angry outbursts and depression) as well as problems with memory and concentration.  The doctor stated that it was at least as likely as not that his psychiatric symptoms were a direct result of a severe head injury he experienced while in the military.

The Veteran was afforded a VA examination in April 2014 in which the examiner stated that he had no medical diagnosis of traumatic brain injury (TBI).  The examiner stated that the Veteran's reported symptoms were not due to TBI, as there was no diagnosis of TBl in service and the Veteran's reported history of unconsciousness diverged from the service medical records which, due to their timely recording when the event happened, were more reliable.  The examiner stated that none of the criteria for a TBI were met while in service, and there were no residual symptoms of the scalp laceration at the time of service separation.  The examiner opined that it was less likely as not (less than 50  percent probability) that any current memory loss/TBI was caused by or incurred in the scalp laceration after falling and bumping his head on the pavement while running in service. 

The Veteran was afforded a separate mental disorders VA examination in April 2014 in which the examiner noted a diagnosis of MDD.  The examiner stated that it was less likely than not that MDD was the result of the Veteran's scalp laceration after falling and bumping his head on pavement in 1992.  The examiner stated that the Veteran was not diagnosed with a TBI and psychiatric issues of depression and anxiety were not formally identified until March of 2008; the examiner noted that this was 16 years past the reported head injury.  The examiner stated that there was no evidence located to connect the Veteran's current symptoms to that specific accident.

The Board finds that clarification is required from the April 2014 examiner who conducted the mental disorders VA examination as the Veteran has also been diagnosed with depressive disorder NOS, anxiety disorder NOS, major depression with generalized anxiety, mood disorder NOS, and a cognitive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  An addendum opinion addressing the etiology of these diagnoses is required.

Moreover, the VA examiner appeared to base the opinion on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Finally, the Board finds that the addendum sought on remand must include an opinion as to whether the Veteran's diagnosed acquired psychiatric disabilities were aggravated by (permanently worsened) by his service-connected soft tissue injury with lacerations on scalp.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file records pertinent to the Veteran's claim for SSA disability benefits, including any decisions made and medical records relied upon concerning that claim.  All efforts to obtain these records should be fully documented, and the AOJ should ask SSA for a negative response if records are not available.

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the electronic claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Access to the electronic claims file should be returned to the VA examiner(s) who conducted the April 2014 examinations or suitable substitute if the examiners are unavailable.  The examiners should be requested to review the claims file and to provide addendums addressing the following:

(i) Whether the Veteran's preexisting right knee disability was aggravated (i.e., chronically worsened) during his period of active service or whether any increase in service was due to the natural progress of the disability.  Please address the May 1994 incident in which the Veteran ran and stepped in a pothole. 

(ii) Is it at least as likely as not that the Veteran's dry eye syndrome relates to any in-service disease, event, or injury, to include the August 1994 incident with a broken window pane?  Please address the Veteran's use of eye drops in service. 

(iii) Is it at least as likely as not that MDD, memory loss, depressive disorder NOS, anxiety disorder NOS, major depression with generalized anxiety, mood disorder NOS, and a cognitive disorder relate to any in-service disease, event, or injury?  Please address the Veteran's head injury in August 1992, the opinion proffered in the VA-contracted addendum in March 2008, and the opinion proffered by Dr. D.Y-S. in March 2010.

(iv) If the opinion requested above in (iii) is negative, the examiner must opine as to whether the Veteran's MDD, memory loss, depressive disorder NOS, anxiety disorder NOS, major depression with generalized anxiety, mood disorder NOS, and a cognitive disorder was aggravated by (permanently worsened) by his service-connected soft tissue injury with lacerations on scalp.

Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
4.  After any additional notification and/or development deemed necessary is undertaken, the issues on appeal should be readjudicated, in consideration of the additional evidence obtained and any other evidence of record not previously considered.  If the benefits sought on appeal remain denied, the AOJ should furnish to the Veteran and his representative a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


